Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claim(s) 1-7, 14, 21-26 have been examined.
The remaining claims have been canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 14, 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 and 14 recites the limitation "one or more user-defined search parameters" in the “subsequent” step, but this was already recited in the newly added “prior” step. It is therefore unclear whether the “one or more user-defined search parameters” is the same or different from the “one or more user-defined search parameters” already recited.
Claim 1 and 14 recites the limitation "the data category".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 and 14 recites the limitation "the independent data categories".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 and 14 recites the limitation "the same user-defined area".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 and 14 recites the limitation "the user selected data category".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 14, 21, 24-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seidman (US 2011/0193795).

Referring to claim 1, Seidman discloses a method for providing economic information based on geographic parameters utilizing a computing device that includes a touch-activated display (e.g. Abstract) comprising:
providing a map for display on said computerized device (e.g. Abstract, Fig. 4 ¶0011);
prior to receiving one or more user-defined search parameters (e.g., ¶¶0065,51,53, the user-defined area is the query and the user does not enter any terms or other parameters other than drawing the user-defined area itself; also see Fig. 11, in addition, and in the alternative, the dynamic filters constitute “one or more user-defined search parameters” and are received subsequent to defining the user-defined area), defining a user-defined area on the map, wherein the user-defined area is an arbitrarily closed area defined by user input on said touch-activated display (e.g. Figs. 6-7 and ¶¶0052,64-67, the user uses their finger to draw an area and the system then retrieves results in that area); 
subsequent to the step of the user defining the user-defined area on said map, receiving one or more user-defined search parameters to initiate a search within the user defined area on the map (e.g., Fig. 11, ¶0068 lines 6-9, ¶0079, the user can use the filter buttons on the screen to dynamically filter the results within the area);
providing data relating to the user-defined search parameters in the user-defined area selected by the user (e.g., Fig. 11 and ¶0079, the results on the screen are dynamically filtered based on the filter selections by the user), 
The examiner notes that the statement “wherein anyone of the independent data categories can be selected by the user after defining the user-defined area, such that a new user-defined search is generated independently in the same user-defined area in response to the user selected data category and without the user having to redefine said user-defined area on the map” is a conditional statement and for purposes of the method of claim 1, it is given little to no patentable weight.

Referring to claim 4, Seidman also discloses the method of claim 1 further comprising receiving one or more categories of data to be provided regarding the user-defined area on the map (e.g. Fig. 11 and ¶0079).

Referring to claim 5, Seidman further discloses the method of claim 1 wherein the step of providing data relating to the user-defined area comprises displaying the data relating to the user-defined area on the map (e.g. Fig. 8 and ¶¶0067 and 0068).

Referring to claim 6, Seidman further discloses the method of claim 5 wherein the data is displayed within the user-defined area on the map (e.g. Fig. 8 and ¶¶0067 and 0068).

Referring to claim 14, the limitations in apparatus claim 14 closely parallel the limitations of method claim 1 and are therefore rejected under the same reasons and rationale (see also ¶¶116-0120).

Referring to claims 21, 24-26, Seidman further discloses the method of claim 1 and apparatus of claim 14 wherein said user input is by tactile input by user’s finger or stylus (e.g. ¶¶0049-0052).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 7, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Seidman in view of Arutunian et al., US 2006/0200311 A1, previously cited (hereafter referred to as “Arutunian”).

Referring to claim 2, Seidman teaches the method of claim 1 but does not specifically teach the method of claim 1 further comprising providing the data in the form of one or more of a chart, graph, table, and spreadsheet. Arutunian teaches a system and method for providing information including providing a map for display on a device (e.g. Figs. 4A, 4B, 5A and 5B); receiving a user-defined area on the map (e.g. Figs. 4C and 4D and ¶¶0021,52); and providing data relating to the user-defined area in the form of one or more of a chart, graph, table, and spreadsheet (e.g. Figs. 5C-9E and ¶¶0060-63). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to include in the commerce method of Seidman the ability to display data in the form of one or more of a chart, graph, table, and spreadsheet, as taught by Arutunian since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that results of the combination were predictable, such as to provide data in a manner clear to the user.

Referring to claim 3, Seidman teaches the method of claim 1 but does not specifically teach the method of claim 1 further comprising calculating data relative to the user-defined area on the map. Arutunian teaches a system and method for providing information providing information including providing a map for display on a device (e.g. Figs. 4A, 4B, 5A and 5B); receiving a user-defined area on the map (e.g. Figs. 4C and 4D and ¶¶0021,52); providing data relating to the user-defined area in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to include in the commerce method of Seidman the ability to calculate data relative to the user-defined area, as taught by Arutunian since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that results of the combination were predictable, such as to provide data in a manner clear to the user, such as to provide relevant data.

Referring to claim 7, Seidman teaches the method of claim 1 wherein the data is overlaid on the map (e.g. Fig. 8 and ¶¶0067 and 0068), but does not specifically teach the data is displayed as an intensity map overlaying the map. The examiner notes that the exact type of display of the data is given little patentable weight as it does not affect the way the step of displaying is performed, just the picture/text of the display. However, to expedite prosecution, the examiner cites Arutunian that teaches a system and method for providing information providing information including providing a map for display on a device (e.g. Figs. 4A, 4B, 5A and 5B); receiving a user-defined area on the map (e.g. Figs. 4C and 4D and ¶¶0021,52); providing data relating to the user-defined area in the form of one or more of a chart, graph, table, and spreadsheet (e.g. Figs. 5C-9E and ¶¶0060-63) and the known technique of the data being displayed as an intensity 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to apply the known techniques of Arutunian to the teachings of Seidman because it would have yielded predictable results. Further, having the overlaid map display of Seidman include the intensity map as taught by Arutunian would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow for a user-friendly presentation of data.

Referring to claims 22-23, the combination further discloses the method of claim 1 and apparatus of claim 14 wherein said user input is by tactile input by user’s finger or stylus (e.g. Siedman ¶¶0049-0052).

Response to Arguments
I.	The applicant argues on pages 6-7 of the remarks that the prior art of Siedman does not teach defining the user-defined area “prior to receiving one or more user-defined search parameters”. The examiner respectfully disagrees.
First, Siedman teaches in paragraph [0065] that once the location on the map (user-defined area) has been drawn, the system automatically processes the selected location and search query. What is this search query? In paragraph [0051], Siedman teaches that the search query is the user-defined area itself, and not “search 
Second, Siedman teaches receiving search parameters in the form of filter selections in figure 11 and paragraph [0079] subsequent to defining the user-defined area. So even if Siedman received search parameters prior to defining the user-defined area (which it does not), it would still satisfy the claim limitation because the filter selections are “one or more user-defined search parameters” and are received subsequent to the defining of the user-defined area. For these reasons, the applicant’s arguments are not persuasive.
II.	The remainder of the applicant’s arguments on pages 8-10 attempt to distinguish the filter in Siedman from the current application but are unpersuasive because they rely on an incorrect conclusion regarding the first reason and the second reason stated above.
As already stated, according to paragraphs [0065], [0051], and [0053], in the map drawing mode in Siedman, a user does not enter search words, terms, phrases, filters, or anything prior to defining the user-defined area on the map. Furthermore, even if the system received something constituting a “user-defined search parameter” prior to receiving the user-defined area, the user-defined filter search parameters are still received subsequent to receiving the user-defined area and therefore the limitation as currently claimed is taught by the prior art of record.
For these reasons, the applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278.  The examiner can normally be reached on 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684